Citation Nr: 9907632	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-14 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shell fragment wound of the left arm.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran was on active service from October 1942 to 
February 1946. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from the residuals of a shell 
fragment wound of the left arm which is related to his period 
of service.

2.  In an unappealed April 1946 rating decision, the RO 
denied service connection for a right hip sprain.

3.  Evidence associated with the claims folder since the 
April 1946 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is either 
duplicative or cumulative of previously submitted materials 
or is not probative of the issue of the veteran's entitlement 
to service connection for residuals of a right hip injury, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of a shell fragment wound of the left arm 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The April 1946 rating decision, denying entitlement of 
the veteran to service connection for a right hip sprain, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (1998).

3.  The evidence received since the April 1946 rating 
decision is not new and material, and the veteran's claim of 
service connection for the residuals of a right hip injury is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  And, in December 1992, the NPRC 
performed a search for alternative sources or records.  At 
present, the claims file contains all available service 
medical records of the veteran and any additional evidence 
collected by the NPRC in December 1992.  Any portion of 
service medical records that is not now a part of the claims 
folder is clearly not attributable to any fault on the part 
of the veteran.  Such absence, if any, does not however 
preclude the Board's review of the claims presented.

I.  Entitlement to Service Connection for the Residuals 
of a Shell Fragment Wound of the Left Arm.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service generally is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the available service 
medical records are negative for any indication of treatment 
for or complaints of a shell fragment wound of the left arm.  
The veteran's discharge medical examination in February 1946 
indicates that the veteran did not present any 
musculoskeletal abnormalities or defects.  No post-service 
medical evidence of any evaluation of or treatment for his 
claimed residuals of a shell fragment wound of the left arm 
is presented.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from the residuals of a shell fragment 
wound of the left arm which is related to his service.  
Specifically, the record does not contain any medical 
evidence showing that the veteran currently suffers from a 
left arm disorder entailing residuals of a shell fragment 
wound of the left arm, and thus, he has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a disability of service origin.  A well 
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for the residuals of 
a shell fragment wound of the left arm, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

It is noted that one of the veteran's primary contentions is 
that he was struck by shrapnel from a Navy gun when firing 
upon the enemy at Okinawa.  There is no indication in the 
record, to include service medical and personnel records, 
that the veteran was engaged in combat with the enemy during 
service.  The record reflects  that the veteran's military 
occupational specialty was that of a cook.  There is 
otherwise no indication of an award signifying his engagement 
in combat with the enemy or his receipt of any combat-related 
wound, such as might warrant the application of 38 U.S.C.A. 
§ 1154(b) (West 1991).  Such statute provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998).  Assuming for the sake of argument 
that it was shown that there was combat involvement and that 
a shrapnel wound of the left arm was sustained in combat, it 
noted that the provisions of 38 U.S.C.A. § 1154(b) do not 
excuse the veteran from meeting the requirements of a well 
grounded claim.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Here, the veteran fails to present competent evidence of 
either current disablement or a nexus to service.

In reviewing the veteran's claim, the Board has taken into 
consideration various statements by the veteran and his 
representative indicating the veteran currently suffers from 
the residuals of a shell fragment wound of the left arm.  
While the Board does not doubt the sincerity of these 
statements, the medical evidence of record does not support a 
conclusion that he currently suffers from any left arm 
disorder involving residuals of a shell fragment wound injury 
of the left arm.  Where as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue of a current 
disability or causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Thus, as the record does not show that the 
veteran or his representative have such specialized medical 
knowledge, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
apparently denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
The Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded-claim analysis.   Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); see Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also notes that, in Epps v. Gober, the Court stated 
that a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
38 U.S.C.A. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 
(1997).  Giving the benefit of the doubt to a claimant does 
not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim.  Thus, there is 
nothing in the text of section 5107 to suggest that in this 
case VA has a further duty to assist the veteran until he 
meets his burden of establishing a "well grounded" claim.  
Id.  

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997); see also Brewer v. West, 
11 Vet. App. 228, 235-36 (1998). 

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
render his claim well grounded, and the reasons why his 
current claim is inadequate.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for the 
Residuals of a Right Hip Injury.

In an April 1946 rating decision, the RO denied entitlement 
of the veteran to service connection for a right hip sprain, 
on the basis that it was not shown by the evidence of record.  
Notice of the denial was furnished to the veteran in April 
1946.  At present, as the veteran has attempted to reopen his 
claim for service connection for the residuals of a right hip 
injury, his case is before the Board for appellate review.  
However, because the April 1946 rating decision is final, the 
veteran's claim may only be reopened if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156(a).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the April 1946 final adjudication, the 
additional evidence in the file which is related to this 
issue includes: (1) duplicate copies of the veteran's 
discharge examination and other service records, which were 
on file in April 1946; (2) examination and treatment records 
compiled from 1952 to 1954; (3) VA Forms 10-P-10, Application 
for Hospital Treatment or Domiciliary Care, received in 1952 
and 1954; (4) a copy of a general map of Fort McClellan; (5) 
a statement, dated in July 1983, from [redacted] as to the 
veteran's in-service hospitalization for a right hip injury; 
(6) an August 1998 written statement from [redacted]; 
and, (7) various statements by the veteran and his 
representative.

The service records submitted simply duplicate those already 
on file in April 1946.  August 1954 records from the VA 
Medical Center in Dayton, Ohio, note that an X-ray 
examination of the veteran's pelvis and right hip revealed 
that he had a normal hip, and a bat-like left lateral process 
of L-5 forming a joint with the sacrum.  The VA Form 10-P-10 
of August 1954 includes commentary from a physician, noting 
that the veteran had full range of motion of the hip and 
underwent an x-ray evaluation which yielded negative results, 
but that he had pain on a right straight leg raising test at 
about 65 degrees.  Furthermore, the record includes a copy of 
a general map of Fort McClellan with notations by the veteran 
indicating that he was hospitalized at that location in 1943 
and/or1944.

The July 1983 statement from [redacted] and the August 1998 
statement from [redacted] note the veteran's in-service 
hospitalization for treatment of a right hip problem, but 
such are found to be cumulative of evidence on file in April 
1946.  Specifically, the discharge evaluation of February 
1946, which was of record in April 1946, referenced the in-
service hospital care for a right hip sprain.  

Finally, the various statements by the veteran and his 
representative generally indicate that the veteran currently 
suffers from the residuals of a service-related right hip 
injury.  The Board acknowledges the sincerity of the 
statements by the veteran, his representative, and other lay 
persons.  However, these statements are not probative of the 
ultimate issue in this case, which is whether the veteran 
currently suffers from any residuals of an in-service right 
hip injury, because none of these individuals possesses the 
medical training and expertise to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As Ms. 
[redacted] and Ms. [redacted], as well as the veteran and his 
representative, are laypersons, they lack the medical 
training and expertise necessary to render an opinion 
regarding the etiology and current diagnosis of the claimed 
residuals.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  And hence, where as here, the resolution of an issue 
turns on a medical matter, lay evidence, without more, cannot 
serve as a predicate upon which to reopen the previously 
denied claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).

After a review of the additional evidence submitted 
subsequent to the April 1946 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the April 1946 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran currently 
suffers from any residuals of an in-service right hip injury.  
And, this additional evidence submitted, when considered 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Thus, as 
the evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for the 
residuals of a right hip injury.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In arriving at this conclusion, the Board notes it has 
applied the three-step process defined in Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999), Elkins  v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999), and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO did not 
have the opportunity to apply it in considering and deciding 
the veteran's claim.  However, the Board concludes that, as 
the appellant has not been prejudiced by the Board's 
application of the three-step process described above, which 
the undersigned notes is less restrictive than the previous 
rule set forth by Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), there is no need to remand the veteran's claim to the 
RO for further consideration.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a shell fragment 
wound of the left arm is denied. 

New and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of a right 
hip injury, and the benefit sought on appeal is denied.


		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

